Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 has been amended to define that the foam tire core is disposed on the wheel “such that a pair of annular gaps are created between the foam tire core and the wheel” as well as that in wrapping the rubber casing on the foam tire core, “inserting portions of the rubber casing into the pair of gaps after the adhesive agent is applied.”  The original disclosure does not describe either of these new requirements and therefore they represent subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e. they are new matter.  Applicant points to paragraphs [0023], [0024], [0027] (presumably in the publication of this application) and Fig. 1 as supporting the amendments.  There is however no mention of or illustration of gaps in these paragraphs or in Fig. 1 and thus they do not support the new language.  Relevant to these steps, the original disclosure describes disposing a foam tire core on the wheel such that an inner annular surface of the foam tire core is in abutment with the recessed outer surface of the rim and in wrapping the rubber casing on the foam tire core, that the peripheral edge of each of the two opposite circumferential side walls of the rubber casing is squeezed between the foam tire core and a corresponding one of the two opposite edges of the recessed outer surface of the rim.  Neither of these recitations describes creating gaps or inserting the casing into these gaps as now claimed and in fact would seemingly suggest (“abutment…”, “squeezed…”) that there are no gaps.  From an examination of the figures, the only possible illustration of gaps would appear to be in Fig. 5 illustrating the completed tire assembly.  This figure does not however support the now claimed recitations for several reasons.  First, Fig. 5 only illustrates the completed tire/wheel assembly and thus does not describe or support the now claimed reference to creating gaps between the tire and foam core prior to applying the rubber casing. Lacking any specific descriptive support thereof, there is no way to predictably determine whether any such gaps would necessarily be present prior to the squeezing of the tire rubber casing between the rim and foam tire core as for example the Fig. 5 gaps could simply be a result of the necessary squeezing and thus deformation of the foam core that is done to squeeze the tire casing edges between the foam tire core and the rim.  Further, the suggestion in the original disclosure that the edges of the casing are squeezed between the foam core and rim would suggest that these edges are applied by deforming the tire core away from the rim rather than being inserted into preexisting gaps as now claimed.  Finally, if all support for gaps were to come from Fig. 5, this figure would not support the scope of the current claim language which is sufficiently broad to be inclusive of creating a pair of annular gaps located almost anywhere between the tire core and wheel.  
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa (JP 2003-112503) taken in view of Chen (US 2002/0036040) and/or Chen (US 2004/0261925), and optionally further in view of Kesteloo et al. (US 2018/0244105).
	These references are applied for substantially the same reasons as set forth in the last office action.  As to the new reference to the foam core having a “predetermined shape”, given that Hirukawa discloses that the foamed core can be molded in an appropriate mold (paragraph [0036]), it would necessarily have a predetermined shape, i.e. that of the mold.  As to disposing the foam tire core on the rim such that a pair of annular gaps are created into which portions of the tire is inserted, given that the core in the tire/rim/core assembly of Hirukawa is illustrated as spaced from the rim at least in the pair of rim flange areas due to a relatively thick tire casing, it would have been obvious to apply it to the rim to create a pair of gaps into which the tire casing is inserted.  A process as defined in the claims as amended would therefore have been obvious.
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive.
	Applicant argues that in either embodiment of Hirukawa, the foam core is bonded to the tire (Fig. 1) before this assembly is mounted on the wheel (Fig. 2) as opposed to mounting the foam core on the wheel prior to mounting the rubber tire casing and that to modify it to apply the foam core first would change the principle of operation of Hirukawa.  While the detailed disclosure of the in-situ foaming embodiment of Hirukawa would suggest foaming prior to assembly with the rim, the embodiment in which the core can be premolded separately is not described in detail and thus it is not clear that Hirukawa expressly indicates or requires when the premolded core is mounted to the tire relative to mounting to the rim.  In any event, in view of the Chen references, such an assembly order would have been obvious to one having ordinary skill in this art when using a preformed or molded core.  In particular, as noted in the last action, the Chen references also discuss a tire having a preformed foamed core and specifically evidence that a known assembly process of a foam core, tire and rim when the foam core is preformed is to first mount the inner foam core (20) around the recessed surface of a rim (30) and then assemble the outer tire (10) around the foam core on the rim (note esp. Fig. 1 of both references as well as paragraph [0004] of Chen ‘925 which expressly describes the process in which the tire in Chen ‘040 is assembled).  Thus it is again submitted that In light of these teachings evidencing it to be known and conventional to assemble a preformed foam core in a preformed tire by first disposing the foamed core on the rim and then assembling (and thus wrapping) the outer rubber tire casing on the core, it would have been obvious to so assemble a tire as in Hirukawa for the embodiment in which a preformed core is used, only the expected and predictable results being achieved.  
	It is also argued that gaps are formed and the casing is inserted into the gaps.  As noted in the new 112 rejection, these new recitations are not described in the original disclosure, i.e. are new matter.  Further, it is argued that in so wrapping and inserting the casing, the casing is pressed against and bonded to the foam tire core to prevent dislocation.  Hirukawa, however, in describing the inventive means for solving the identified problems in the prior art (paragraphs [0005]-[0012]), broadly states that preferably “the foam is formed so as to be substantially integrated inside the tire” and preferably “the foam is fixed to the inner surface of the rubber portion of the tubeless tire”.  Further, in describing the effects of the invention, Hirukawa indicates that when the foam is integrally fixed inside the tire, there is almost no possibility or risk that the foam moves inside the tire (paragraphs [0041]-[0044]).  Prevention of dislocation would therefore would have been an expected benefit of adhesively bonding the tire casing to the foam core.  Optionally applied Kesteloo was cited as further evidence in this regard and suggests expected advantages of adhering a tire casing to a tire core including prevention of friction and abrasion between the tire casing and core during riding as well as preventing the inner tire core from separating from the tire casing during use resulting in less fatigue and damage to the tire and reduction in rolling resistance of the assembly (paragraphs [0080]-[0081]), these advantages suggesting prevention of dislocations are an expected benefit accompanying adhering a tire casing to a preformed tire core.  Kesteloo was not applied to teach any particular order of steps, the Chen references evidencing the conventional nature of first assembling a foam core to a rim prior to applying the tire thereover.
	It is also argued that Chen ‘040 merely teaches using foaming materials and “[o]bviously, Chen ‘040 teaches forming the annular inner tire layer 20 in the opening of the outer tire layer 10 before the sub-assembly is mounted to the wheel.”  This argument is not agreed with as Chen ‘040 does not describe this order of assembly.  Further, again, paragraph [0004] of Chen ‘925 expressly describes the process in which the tire in Chen ‘040 is assembled and specifically indicates that “[t]he manufacture processes include first, respectively producing the outer tire layer 10, inner tire layer 20, and rim 30, next, mounting the inner tire layer 20 around the rim 30, and finally, assembling the outer tire layer 10 around the outer periphery of the inner tire layer 20.”  The arguments that Chen ‘925 teaches injecting foam, etc. are noted but do not address these specific disclosures in paragraph [0004] for which Chen ‘925 was applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
June 6, 2022